Exhibit 10.1

 

COMERICA INCORPORATED

NON-EMPLOYEE DIRECTOR

RESTRICTED STOCK UNIT AGREEMENT

 

THIS AGREEMENT is made as of the            day of                             ,
20      , by and between Comerica Incorporated, a Delaware corporation
(hereinafter referred to as the “Corporation”), and
                                                                    
(hereinafter referred to as the “Director”).  Any undefined terms appearing
herein as defined terms shall have the same meaning as they do in the Comerica
Incorporated Amended and Restated Incentive Plan for Non-Employee Directors, as
amended from time to time (the “Plan”).

 

WITNESSETH THAT:

 

WHEREAS, the Corporation desires to grant to the Director an award of Restricted
Stock Units (“RSUs”) under the Plan and the terms hereinafter set forth:

 

NOW, THEREFORE, in consideration of the premises, and of the mutual agreements
hereinafter set forth, it is covenanted and agreed as follows:

 

1. Award.  Pursuant to the provisions of the Plan, the Corporation awards
                     RSUs (the “Award”) to the Director on
                                   (the “Date of Award”).  Each RSU shall
represent an unfunded, unsecured right for the Director to receive one (1) share
of the Corporation’s common stock, par value $5.00 per share (the “Common
Stock”), or its cash equivalent, as described in this Agreement.

 

2. Ownership Rights.  The Director has no voting or other ownership rights in
the Corporation arising from the Award of RSUs under this Agreement.

 

3. Dividends.  The Director shall be credited with dividend equivalents equal to
the dividends the Director would have received if the Director had been the
owner of a number of shares of Common Stock equal to the number of RSUs credited
to the Director on such dividend payment date (the “Dividend Equivalent”).  Any
Dividend Equivalent deriving from a cash dividend shall be converted into
additional RSUs based on the Fair Market Value of Common Stock on the dividend
payment date.  Any Dividend Equivalent deriving from a dividend of shares of
Common Stock shall be converted into additional RSUs on a one-for-one basis. 
The Director shall continue to be credited with Dividend Equivalents until the
Settlement Date (defined below).  The Dividend Equivalents so credited shall be
subject to the same terms and conditions as the corresponding Award, and they
shall vest (or, if applicable, be forfeited) and be settled in the same manner
and at the same time as the corresponding Award, as if they had been granted at
the same time as such Award.

 

4. Vesting.  Except as provided in Section 6, the Award shall vest one year
after the Date of Award, with such vesting contingent upon the Director’s
continued service as a director of the Corporation for a period of one year
after the Date of Award.  If a Director’s service as a director of the
Corporation terminates for any reason prior to the date on which the Award
vests, the Award and all corresponding Dividend Equivalents shall be forfeited,
and no shares of Common Stock or other payment shall be made to the Director in
respect of the Award or any corresponding Dividend Equivalents.

 

5. Settlement.  Once vested, the Award will be settled as follows:

 

(a)           In General.  Subject to Section 6(a) hereof, the Award will be
settled in Common Stock.  Subject to the terms of the Plan, settlement of the
Award shall occur on the one-year anniversary of the date that the Director has
a Separation from Service (other than as a result of the Director’s Disability);
or, in the case of (i) the Director’s death or Separation from Service due to
Disability or (ii) a Change of Control, settlement of the Award shall occur as
of such earlier date set forth in Section 6 hereof (the “Settlement Date”).  On
the Settlement Date, the Corporation shall, with respect to an Award that is to
be settled in Common Stock, issue or cause there to be transferred to the
Director (or, in the case of the

 

1

--------------------------------------------------------------------------------


 

Director’s death, to the Director’s designated beneficiary or estate, as
applicable or, in the case of the Director’s Disability, to the Director’s
guardian or legal representative, if applicable and if permissible under
applicable law) a number of shares of Common Stock equal to the aggregate number
of RSUs granted to the Director under this Agreement (including, without
limitation, the RSUs attributable to Dividend Equivalents) (the “Settlement
Shares”).

 

(b)           Termination of Rights.  Upon the issuance or transfer of
Settlement Shares in settlement of the Award (including, without limitation, the
RSUs attributable to Dividend Equivalents), the Award shall be settled in full
and the Director (or his or her designated beneficiary or estate, in the case of
death) shall have no further rights with respect to the Award.

 

(c)           Certificates or Book Entry.  As of the Settlement Date, the
Corporation shall, at the discretion of the Committee or its designee, either
issue one or more certificates in the Director’s name for such Settlement Shares
or evidence book-entry registration of the Settlement Shares in the Director’s
name (or, in the case of death, to the Director’s designated beneficiary, if
any).

 

(d)           Conditions to Delivery.  Notwithstanding any other provision of
this Agreement, the Corporation shall not be required to evidence book-entry
registration or issue or deliver any certificate or certificates representing
Settlement Shares in the event the Corporation reasonably anticipates that such
registration, issuance or delivery would violate Federal securities laws or
other applicable law; provided that the Corporation must evidence book-entry
registration or issue or deliver said certificate or certificates at the
earliest date at which the Corporation reasonably anticipates that such
registration, issuance or delivery would not cause such violation.

 

(e)           Legends.  The Settlement Shares shall be subject to such stop
transfer orders and other restrictions as the Committee may deem reasonably
advisable under the Plan or the rules, regulations, and other requirements of
the Securities and Exchange Commission, any stock exchange upon which such
Settlement Shares are listed, any applicable Federal or state laws or the
Corporation’s Certificate of Incorporation and Bylaws, and the Committee may
cause a legend or legends to be put on or otherwise apply to any certificates or
book-entry position representing Settlement Shares to make appropriate reference
to such restrictions.

 

6. Change of Control; Death, Disability or Retirement.  Notwithstanding anything
in this Agreement to the contrary:

 

(a)           Upon a Change of Control, the Award (including, without
limitation, the RSUs attributable to Dividend Equivalents) shall immediately and
fully vest and become nonforfeitable and such Award shall be settled in cash
(rather than Settlement Shares) within the 30-day period following the date of
such Change of Control.

 

(b)           In the event of the Director’s death or Separation from Service
due to Disability or following Retirement while serving as a director with the
Corporation, the Award (including, without limitation, the RSUs attributable to
Dividend Equivalents) shall immediately and fully vest and become nonforfeitable
and the Award shall be settled as set forth in Section 5; provided, however,
that in the case of the Director’s death or Separation from Service due to
Disability, the Award shall be settled in Settlement Shares within the 30-day
period following the date of such Director’s death or Separation from Service,
as applicable.

 

(c)           The Committee shall have the sole and absolute discretion to
determine whether the termination of the Director’s membership on the board of
directors of the Corporation is by reason of Disability, as defined by the Plan
and in accordance with Internal Revenue Code Section 409A.

 

7. Transferability.  Unless otherwise determined by the Committee, the RSUs
subject to this Award (including, without limitation, Dividend Equivalents) may
not be assigned, alienated, pledged,

 

2

--------------------------------------------------------------------------------


 

attached, sold or otherwise transferred or encumbered by the Director otherwise
than by will or by the laws of intestacy, and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Corporation or any Subsidiary or Affiliate; provided,
however, that the designation of a beneficiary shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance.

 

8. Adjustment in Award.  In the event the number of outstanding shares of Common
Stock changes as a result of any stock split, stock dividend, recapitalization,
merger, consolidation, reorganization, combination, or exchange of shares,
split-up, split-off, spin-off, liquidation or other similar change in
capitalization, or any distribution made to holders of Common Stock other than
cash dividends, the number or kind of shares subject to this Award shall be
automatically adjusted, and the Committee shall be authorized to make such other
equitable adjustments of the Award or shares of Common Stock issuable pursuant
thereto so that the value of the interest of the Director shall not be decreased
by reason of the occurrence of such event.  Any such adjustment shall be deemed
conclusive and binding on the Corporation, the Director, his or her
beneficiaries and all other interested parties.

 

9. Administration; Amendment.  This Award has been made pursuant to a
determination by the Committee and/or the Board of Directors of the Corporation,
and the Committee shall have plenary authority to interpret, in its sole and
absolute discretion, any provision of this Agreement and to make any
determinations necessary or advisable for the administration of this Agreement. 
All such interpretations and determinations shall be final and binding on all
persons, including the Corporation, the Director, his or her beneficiaries and
all other interested parties.  Subject to the terms of the Plan, this Agreement
may be amended, in whole or in part, at any time by the Committee; provided,
however, that no amendment to this Agreement may adversely affect the Director’s
rights under this Agreement without the Director’s consent except such an
amendment made to cause the Award to comply with applicable law, stock exchange
rules or accounting rules.

 

10. Binding Nature of Plan.  The Award is subject to the Plan.  The Director
agrees to be bound by all terms and provisions of the Plan and related
administrative rules and procedures, including, without limitation, terms and
provisions and administrative rules and procedures adopted and/or modified after
the granting of the Award.  In the event any provisions hereof are inconsistent
with those of the Plan, the provisions of the Plan shall control, except to the
extent expressly modified herein pursuant to authority granted under the Plan.

 

11. Applicable Law.  The validity, construction and effect of this Agreement and
any rules and regulations relating to the Agreement shall be determined in
accordance with the laws of the State of Delaware, unless preempted by federal
law, and also in accordance with Internal Revenue Code Section 409A and any
interpretive authorities promulgated thereunder.

 

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed on
its behalf, and the Director has signed this Agreement to evidence the
Director’s acceptance of the terms hereof, all as of the date first above
written.

 

 

COMERICA INCORPORATED

 

 

 

By:

 

 

 

 

 

 

 

 

DIRECTOR

 

 

 

 

 

Name:

 

 

3

--------------------------------------------------------------------------------